NO. 12-21-00024-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

REAGAN EUGENE PORTER,                             §      APPEAL FROM THE 241ST
APPELLANT

V.                                                §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       In an open plea, Reagan Eugene Porter pleaded “guilty” to possession of a controlled
substance. The trial court assessed punishment at fifteen years in prison. Appellant filed a
notice of appeal.
       The clerk’s record has been filed and contains a waiver of appeal signed by Appellant.
The trial court’s certification states that this is a plea bargain case and Appellant has no right of
appeal, and that Appellant waived the right of appeal. The certification is signed by Appellant
and his counsel. See TEX. R. APP. P. 25.2(d). The clerk’s record does not otherwise indicate that
the trial court gave Appellant permission to appeal.
       When the defendant is the appellant, the record must include the trial court’s certification
of the defendant’s right of appeal. Id. This Court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id. Based on
our review of the record, the trial court’s certifications appear to accurately state that Appellant
does not have the right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005)
(holding that court of appeals should review clerk’s record to determine whether trial court’s
certification is accurate). Because the trial court did not grant Appellant the right to appeal his
conviction, we dismiss the appeal.
Opinion delivered February 26, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 26, 2021


                                         NO. 12-21-00024-CR


                                  REAGAN EUGENE PORTER,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1655-20)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.